Citation Nr: 1539196	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to October 1969.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In the Veteran's March 2014 VA Form 9, he requested to be scheduled for a hearing over which a Veterans Law Judge of the Board would have presided while at the RO.  However, in March 2015, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.

With regard to the issue of an increased initial rating for bilateral hearing loss, the Board notes that March 20, 2014, the Veteran indicated that he had undergone additional treatment to his right ear at the VA Medical Center in Syracuse, New York.  A review of the Veteran's claims file shows that in March 2014, the Veteran underwent an audiometric evaluation, however, the specific findings of that evaluation have not been associated with the electronic claims file.  As such, on remand, efforts must be undertaken on obtain the results of the March 2014 audiometric evaluation.  If such findings are no longer available, the Veteran must be scheduled for a contemporaneous VA audiometric examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

With regard to the issue of service connection for erectile dysfunction, the Veteran underwent a VA examination in August 2012, wherein the VA examiner concluded that it was less likely than not that the erectile dysfunction was due to the Veteran's service-connected diabetes mellitus.  In doing so, the VA examiner explained that the best predictors of erectile dysfunction included diabetes mellitus, hypertension, obesity, dyslipidemia, cardiovascular disease, smoking, and medication use.  The VA examiner concluded that it was more likely that the Veteran's erectile dysfunction was caused my his multiple comorbidities (low testosterone, smoking history, elevated cholesterol, hypertension, and a body mass index of over 28).   The Board notes that service connection has also been established for posttraumatic stress disorder (PTSD) in addition to the diabetes mellitus.  However, while the VA examiner noted certain medications may contribute to erectile dysfunction, the VA examiner did not discuss whether medications taken for other service-connected disabilities (such as for PTSD) contributed to his manifestation of erectile dysfunction.

Moreover, in correspondence dated in March 2014, the Veteran indicated that his physician at the Rome VA Clinic had told him that his erectile dysfunction was due to his diabetes mellitus.  A VA outpatient treatment record from the Rome VA Clinic dated in February 2015 shows that an assessment of "diabetes, uncontrolled with complications, ED" was given.  

In light of the incomplete findings of the August 2012 VA examiner, the assertions 
of the Veteran, and the February 2015 assessment, the Board finds that an additional VA medical opinion should be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the specific audiometric findings from an evaluation conducted on March 20, 2014 at the VA Medical Center in Syracuse, New York, as well as all updated VA outpatient records.

2.  If and only if the March 20, 2014 audiometric findings are unavailable, schedule the Veteran for a VA audiological examination to determine the current severity of the Veteran's bilateral hearing loss.  The examiner must afford the Veteran an audiometric evaluation in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz  and speech recognition scores using the Maryland CNC Test.

The examiner must also identify any occupational impact and impairments in daily life caused by the hearing loss.  The examiner is advised that the Veteran is competent to report his symptoms and such must be acknowledged in formulating any opinions.  The examiner must provide rationale for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.

3.  Forward the claims file to an appropriate examiner to determine the etiology of Veteran's erectile dysfunction.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  No additional examination is necessary, unless the examiner determines otherwise.
The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed erectile dysfunction was caused (in whole or in part) by a service-connected disability, to specifically include diabetes mellitus, PTSD and medications taken to treat such disabilities?  In addressing this question, please comment on the February 2015 VA treatment record assessing "diabetes, uncontrolled with complications, ED."

(b)  Is it at least as likely as not (50 percent probability or greater) that that the Veteran's diagnosed erectile dysfunction is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include diabetes mellitus, PTSD and medications taken to treat such disabilities?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


